DETAILED ACTION
This action is responsive to the filing of 5/1/2019. Claims 1-6, 9 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Falash (20090099824.)

Claim 1, 6, 9: Falash discloses a virtual reality training system comprising: 
a vehicle training network (Fig. 1: 5; par. 67, network, LAN, or Internet; Fig. 2: 110) configured to facilitate and coordinate training on vehicles (Fig. 1: 13, par. 68, a vehicle is being simulated, this usually takes the form of a simulated cockpit or driver's seat 13) and equipment; 

at least one vehicle module configured to represent a type of vehicle or equipment being trained on (Fig. 1: 13; par. 68, a simulated cockpit or driver's seat 13 that inputs data but is also controlled by the simulator computer system 15 to afford realism to the simulation; Fig. 2: 131, e.g. ground vehicles), and configured to communicate within the vehicle training network comprising: 
a vehicle module user interface configured to manage and facilitate vehicle and equipment training (par. 68, an interactive device that allows a user to input data to the simulator; par. 69, Image generator 19 generates video imagery); 
and a vehicle module database configured to store information related to the at least one vehicle module (Fig. 1: 21, par. 69, scene data stored on a data storage system 21); 

at least one central vehicle training control module (Fig. 2: 120) configured to facilitate the sharing of resources within the vehicle training network, capable of communication within the vehicle training network, and configured to allow for participation of at least one vehicle module in vehicle or equipment training within the vehicle training network (Fig. 1: 23; par. 71-74, Simulator stations 3 also have a physics engine component 23 that communicates with the network or Internet 5) comprising: 
a simulation module configured to recreate and represent vehicle and equipment behaviour for simulated vehicles and equipment within the at least one vehicle module (Fig. 1: 23; par. 71-74, physical parameters of virtual objects in a simulated three dimensional environment world, and determine interactions for those objects expressed as forces, accelerations, position, velocity), to receive and translate vehicle training network user inputs from various simulated vehicle and equipment types for representation within a (par. 16, an input signal indicative of an interactive command from the user for influencing the simulated environment is received from one of the users at the respective simulator station; par. 211, 237, 271, 290), to receive and translate terrain and environmental conditions (par. 79, computerized processes that provide an environmental influence, such as a hurricane-force wind) from within a simulated physical environment, wherein these inputs and conditions (par. 79, produces force on a number of objects) affect at least one vehicle module connected to the vehicle training network; 
a vehicle training administrator control interface configured to facilitate vehicle network control (par. 80, Administrator or instructor IOS stations); and 
at least one centralized vehicle training control module database (Fig. 15: 1130; par. 161, simulation database; Fig. 40: 957, a repository 957, i.e., a computer-accessible mass-storage device accessible from the computer system in which the physics manager runs) configured to store information related to the central vehicle training control module and vehicle training network; and 
at least one vehicle training administrator able to access, engage with, and control at least one vehicle training control module (Fig. 1: 7, instructor; par. 80, 97-99, 239.)

Claim 3: Falash discloses the virtual reality training system of claim 1 wherein the vehicle training network may connect to one or more modules, one or more communication networks comprising one or more computing devices, one or more software applications, one or more databases, one or more cloud based services, one or more software application extensions, one or more multimedia services, plug-ins, or add-ons, or any online software device, or any combination thereof (Fig. 2: 110, par. 81; Fig. 2: Physics Network 230.)

Claim 4: Falash discloses the virtual reality training system of claim 1 wherein the vehicle training network may connect to one or more communication networks comprising one or more computing devices, one or more software applications, one or (Fig. 1:5, 9; Fig. 2: 110, par. 81; Fig. 2: Physics Network 230; Fig. 4:165, par. 108.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falash in view of Geisner (20130083063.)


Claim 2: Falash discloses the virtual reality training system of claim 1. However, Falash does not explicitly disclose wherein the vehicle training administer may impose transactional fees upon at least one virtual reality training system user for use of at least some portion of the virtual reality training system.
	Geisner discloses as similar system with a virtual environment including: wherein the vehicle training administer may impose transactional fees upon at least one virtual reality training system user for use of at least some portion of the virtual reality training system (Fig. 9D1; par. 158; par. 119, virtual reality assistance for a fee; the service server can identify car mechanics or repair facilities which are available to assist the requester, and which meet the fee (e.g., fee not to exceed a certain amount or hourly rate.))
	Therefore, it would have been obvious to one of ordinate skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash and Geisner so as to charge an hourly fee for assistance / training in a virtual environment. One would have been motivated to charge fees as the assistance / training provided by third-parties isn’t free, and they would expect to be paid for service rendered.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falash in view of Kaplan (20160071393.)

Claim 5: Falash discloses the virtual reality training system of claim 1. However, Falash does not explicitly disclose wherein the system may be augmented by a responsiveness monitoring system to assess a virtual reality training system user, comprising: at least one responsiveness measurement device attached to the virtual reality training system user; at least one responsiveness measurement assessment module capable of assessing responsiveness measurement data of a virtual reality training system user against responsiveness data standards, such responsiveness data standards comprising: existing responsiveness standards; historical responsiveness data collected by the responsiveness monitoring system; and responsiveness standards developed by the responsiveness monitoring system; and at least one database capable of storing responsiveness measurement and assessment data.

Kaplan discloses as similar system for vehicle operators, including: wherein the system may be augmented by a responsiveness monitoring system (Fig. 4:424, continually measure; Fig. 7: 702, monitor motion) to assess a virtual reality training system user, comprising: at least one responsiveness measurement device (Fig. 7: wearable device; par. 129) attached to the virtual reality training system user; at least one responsiveness measurement assessment module capable of assessing responsiveness measurement data of a virtual reality training system user against responsiveness data standards (par. 112, responsiveness profile differs by two standard deviations from the corresponding parameter in the base responsiveness profile), such responsiveness data standards comprising: existing responsiveness standards (par. 112, base responsiveness profile); historical responsiveness data collected by the responsiveness monitoring system (par. 112, historical responsiveness profiles); and responsiveness standards developed by the responsiveness monitoring system (par. 112, current responsiveness profile generated from the gathered data differs by a predetermined threshold); and at least one database capable of storing responsiveness measurement and assessment data (Fig. 1: 110, Memory; par. 28, 30.)
	
Therefore, it would have been obvious to one of ordinate skill in the art before the effective filling date of the claimed invention to combine the teachings of Falash and Kaplan to monitor the fatigue of a vehicle operator. One would have been motivated to combine the teachings so as to measure the operator’s alertness / inattentiveness levels to prevent / gauge training under fatigue when such training would be less effective.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
2/23/2022